Exhibit 10.39
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
the 2nd day of April, 2008, by and between LaJobi, Inc. a Delaware corporation
(the “Employer”), and LAWRENCE BIVONA (the “Executive”).
RECITALS
     A. The Employer desires that the Executive provide services for the benefit
of the Employer and certain of its affiliates, and Russ Berrie and Company, Inc.
(“Parent”), pursuant to the terms and conditions set forth herein, and the
Executive desires to accept such employment with the Employer.
     B. The Employer and the Executive acknowledge that the Executive will be a
member of the senior management team and the Board of Directors of the Employer
and, as such, will participate in implementing the Employer’s business plan and
the overall business plan of Parent.
     C. In the course of his employment with the Employer, the Executive will
have access to certain confidential information that relates to or will relate
to the business of the Employer, Parent and their affiliates.
     D. The Employer desires that any such information not be disclosed to other
parties or otherwise used for unauthorized purposes.
     NOW, THEREFORE, in consideration of the above premises and the following
mutual covenants and conditions, the parties agree as follows:
     1. Employment. The Employer shall employ the Executive as its President and
shall appoint, and shall cause Parent, as Employer’s sole stockholder, to
appoint Executive as a member of the Board of Directors of Employer, and the
Executive hereby accepts such employment and appointment on the following terms
and conditions. The Executive understands and agrees that he is an at-will
employee, and the Executive and the Employer can, and shall have the right to,
terminate the employment relationship at any time for any or no reason, with or
without cause, in accordance with the termination provisions contained in
Paragraph 6, but subject to the payment provisions contained in Paragraph 7 of
this Agreement. Nothing contained in this Agreement or any other agreement shall
alter such at-will relationship. In the event that the Executive ceases to be
employed by the Employer for any reason and conditioned upon payment to
Executive of any compensation payments required pursuant to Paragraph 7, the
Executive shall tender his resignation from all officer and director positions,
if any, that he holds with the Employer, and each affiliate of Employer,
effective on the date his employment is terminated.
     2. Duties.  
          A. Subject to the provisions of the last sentence of this paragraph 2,
the Executive shall work for the Employer in a full-time capacity. Prior to the
termination of

 



--------------------------------------------------------------------------------



 



Executive’s employment hereunder, the Executive shall have the duties,
responsibilities, powers, and authority customarily associated with the position
of President and a member of the board of directors of a Delaware corporation.
In the Executive’s capacity as President, the Executive shall report to, and
follow the direction of, the Chief Executive Officer of Parent. The Executive
shall diligently, competently, and faithfully perform all duties, and shall
devote his entire business time, energy, attention and skill to the performance
of duties for the Employer or its affiliates and will use his best efforts to
promote the interests of the Employer, as Executive typically devoted himself to
the business of LaJobi Industries, Inc. (“LaJobi Industries”) prior to entering
into this Agreement. It shall not be considered a violation of the foregoing for
the Executive to serve on industry, civic, religious or charitable boards or
committees, so long as such service does not individually or in the aggregate
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Employer in accordance with this Agreement. In addition,
Executive may, until December 31, 2008, provide services to each of L&J
Industries, Ltd. (“L&J”) and LBI Distributors, Inc. (“LBI”) relating to their
respective business operations and in connection with the sale or liquidation of
the Executive’s ownership interest in either company, if applicable, provided
that such services do not unreasonably interfere with Executive’s duties
hereunder.
          B. It is understood that the Executive shall not be expected by the
Employer to travel on behalf of the Employer, in the aggregate, for a number of
days that is materially higher than the Executive traveled in 2007 on behalf of
LaJobi Industries and L&J (“Excessive Travel”), and that the Executive’s refusal
to travel on behalf of the Employer for a materially higher number of days shall
not permit the Employer to either provide written notice as contemplated under
Paragraphs 6C(ii) or 6C(iii) or to terminate the Executive’s employment based on
any such refusal.
     3. Executive Loyalty. Without limiting the generality of the provisions in
Paragraph 8 hereof, it is agreed that the Employer shall be entitled to all
benefits and profits arising from or incident to any and all work or services
performed for, and advice provided to, the Employer by Executive pursuant to
this Agreement and in accordance with the terms and conditions contained herein.
     4. Compensation.
          A. The Employer shall pay the Executive an annual base salary of THREE
HUNDRED THOUSAND DOLLARS AND NO/100 ($300,000) (the “Base Salary”), payable in
substantially equal installments in accordance with the Employer’s payroll
policy from time to time in effect. The Base Salary shall be subject to any
payroll or other deductions as may be required to be made pursuant to law,
government order or by agreement with, or consent of, the Executive. Increases
to the Base Salary, as adjusted, may be made following an annual salary review,
the first of which shall take place on or around January 1, 2009, and all
subsequent reviews shall occur in or around January 1st of each year thereafter.
          B. Commencing on the effective date of this Agreement, the Executive
shall participate in the Parent’s Incentive Compensation Program, as amended
from time to time by the Compensation Committee of the Board of Directors of
Parent (the “IC Program”), on the

2



--------------------------------------------------------------------------------



 



terms and conditions set forth therein. Capitalized terms used but undefined in
this Paragraph shall have the meanings ascribed to them in the IC Program. The
Executive will have an Applicable Percentage of 50%. Executive’s participation
shall be per the terms set forth on Addendum I hereto. Amounts achieved for
results in between (i) the Minimum Target and the Target, and (ii) the Target
and the Maximum Target, will in each case be determined by a straight line
interpolation. No amounts will be paid for achievement of results below the
Minimum Target, and no additional amounts will be paid for achievement of
results in excess of the Maximum Target.
          C. In connection with the execution and delivery of this Agreement,
the Parent will (i) grant the Executive 28,000 stock options under the Parent’s
2004 Stock Option, Restricted and Non-Restricted Stock Plan (the “Plan”) and
(ii) issue to the Executive 4,300 restricted shares of Parent, in each case of
the foregoing clauses (i) and (ii) of this Paragraph 4C, at the closing market
price on the second business day immediately following the effective date of
this Agreement. In addition, the Employer shall grant the Executive, during each
of 2009 and 2010 (provided that the Executive is then a full-time employee of
the Employer or any other subsidiary of Parent), additional stock options under
the Plan and/or restricted shares of Parent, in each case, priced at the closing
market price on the date of grant, which the Compensation Committee of Parent
values the aggregate value of such stock options and/or restricted shares
granted on such date of grant, in accordance with its regularly utilized
methodology, at $50,000; provided, that such stock options and/or restricted
shares granted pursuant to this sentence shall neither preclude nor be in lieu
of additional stock options and/or restricted stock that the Board of Directors
of Parent might consider granting to the Executive on an annual basis. Any and
all stock options granted under this Paragraph 4(C) shall be evidenced by stock
option agreements in the form of Exhibit A hereto.
          D. The Employer shall:
               (i) include the Executive in any life insurance, disability
insurance, medical, dental or health insurance, savings, pension and retirement
plans and other similar benefit plans or programs (including, if applicable, any
excess benefit or supplemental executive retirement plans) maintained by the
Parent for the benefit of its key executives;
               (ii) provide to Executive any other perquisites generally
provided to all other senior executives of the Parent, on terms no less
favorable than those provided by the Parent, to any other such executive;
               (iii) provide the Executive with four (4) weeks paid vacation per
annum and holiday leave per the terms of Employer’s employee policies manual in
effect from time to time;
               (iv) reimburse the Executive for the cost of leasing and
operating an automobile selected by the Executive, and also bear or reimburse
the Executive for the cost of insurance and maintenance for that automobile,
subject to a maximum reimbursement (and/or incurred cost) of $1,000 per month;

3



--------------------------------------------------------------------------------



 



               (v) while the Executive is employed by the Employer, to include
Executive under any director’s and officer’s liability insurance policy
maintained by Employer or Parent on terms and conditions (including scope,
deductibles, etc.) no less favorable to the Executive than those applicable to
any person who is solely an officer and/or director of a subsidiary of Parent.
The Executive shall also be entitled to prompt indemnification, and prompt
advancement of expenses, with respect to any claim that arises out of, or
relates to, his employment by (or services as an employee or officer on behalf
of) Employer or Parent, or their respective affiliates, in each case to the
fullest extent permissible under applicable law; and
               (vi) pay the Executive an additional amount (the “Gross Up
Payment”) if any action of the Employer (or the terms or provisions of any plan
or program of the Employer or Parent in which the Executive is a participant)
causes any payment made to the Executive pursuant hereto or pursuant to any plan
or program of Parent or the Employer in which the Executive is a participant to
be subject to the excess tax provided for in Section 409A of the Code (a “409A
Violation”). The Gross Up Payment shall equal an amount such that after the
Executive’s payment of all taxes, interest, and penalties imposed on the Gross
Up Payment, the Executive retains an amount of the Gross Up Payment equal to the
sum of (A) the interest under Section 409A(a)(1)(B)(i)(I) of the Code resulting
from the 409A Violation; (B) the additional tax under
Section 409A(a)(1)(B)(i)(II) of the Code resulting from such 409A Violation;
(C) any penalties resulting from such 409A Violation; and (D) if the Executive
recognizes income prior to the taxable year that the income would have been
included in the Executive’s gross income in the absence of such 409A Violation,
the amount of the taxes on the income recognized other than the additional tax
under subclause (B). The Employer shall pay the Gross Up Payment within thirty
(30) days after the Executive remits any amount under clauses (A), (B), (C), or
(D) to the tax authorities. The Employer shall also indemnify the Executive for
all costs, expenses, and reasonable attorney’s and paralegal’s fees incurred by
the Executive as a result of any audit by any tax authorities to the extent the
same relates to the tax consequences of such 409A Violation (the “Indemnified
Amount”). The Employer shall pay the Indemnified Amount within thirty (30) days
after the Executive incurs the Indemnified Amount.
     5. Expenses. The Employer shall promptly reimburse the Executive for all
reasonable and approved business expenses, provided the Executive submits paid
receipts or other documentation acceptable to the Employer and as required by
the Internal Revenue Service to qualify as ordinary and necessary business
expenses under the Internal Revenue Code of 1986, as amended.
     6. Termination. The Executive’s employment hereunder shall terminate upon
the first to occur of the following events:
          A. Upon the Executive’s date of death.
          B. Upon a reasonable determination by Employer that Executive is
disabled. For purposes of this Agreement, the Executive shall be deemed to be
disabled if the Executive, as a result of illness or incapacity, shall be unable
to perform substantially his required duties for a period of four
(4) consecutive months or for any aggregate period of six (6) months in any
twelve (12) month period. A termination of the Executive’s employment by the
Employer for

4



--------------------------------------------------------------------------------



 



disability shall be communicated to the Executive by written notice and shall be
effective on the tenth (10th) business day after receipt of such notice by the
Executive, unless the Executive returns to full-time performance of his duties
before such tenth (10th) business day.
          C. On the date the Employer provides the Executive with written notice
that he is being terminated for “cause.” For purposes of this Agreement, and as
reasonably determined by the Employer, the Executive shall be deemed terminated
for cause if the Employer terminates the Executive after the Executive:
               (i) shall have committed any felony or any other act involving
fraud, theft or embezzlement;
               (ii) shall have committed intentional acts that materially impair
the goodwill or business of the Employer or cause material damage to its
property, goodwill, or business, provided, however, that Executive shall have
twenty (20) days from the date that written notice of such action is given by
Employer to the Executive to cure such conduct (to the extent cure is reasonably
possible); or
               (iii) shall have refused to, or willfully failed to, perform his
material duties hereunder, provided, however, that Employer shall, prior to
terminating the Executive pursuant to this Paragraph 6C(iii), with respect to
the first instance of each refusal or willful failure to perform a specific
material duty, have provided the Executive written notice that any repeated
failure or refusal to perform such specific duty shall constitute a basis for
immediate termination without additional warning or notice.
Any determination by Employer that “cause” exists shall be subject to de novo
review in any arbitration pursuant to Paragraph 17B below.
          D. On the date the Employer terminates the Executive’s employment for
any reason, other than a reason otherwise set forth in Paragraph 6A, 6B or 6C,
provided that the Employer shall give the Executive thirty (30) days written
notice (or continued payment of Base Salary in lieu thereof) prior to such date
of its intention to terminate such employment.
          E. On the date the Executive provides the Employer with written notice
that he is terminating his employment for “good reason.” For purposes of this
Agreement, the Executive shall be deemed to have terminated his employment for
“good reason” if any of the following events is effected by the Employer or the
Parent, or any of their respective affiliates, without the consent of the
Executive: (i) a material detrimental change in the Executive’s job title or
position with the Employer; (ii) a material diminution or reduction in the
Executive’s authority or responsibility; provided, however, that Parent’s future
consolidation and/or centralization of the Specified Employer Functions (as
defined hereinafer) with itself or its other subsidiaries shall not be deemed to
be “a material diminution or reduction” in the Executive’s authority or
responsibility even if none of such functions report to Executive; (iii) a
reduction in the Executive’s Base Salary; (iv) a relocation of the Executive’s
principal place of employment by more than fifty (50) miles from 21 Sentry
Court, Basking Ridge, New Jersey; (v) Executive is required to perform Excessive
Travel; provided, that “good reason” under this clause (v) shall arise only upon
the Employer’s insistence that the Executive continue to undertake Excessive

5



--------------------------------------------------------------------------------



 



Travel after the Executive has delivered to the Employer a written objection to
such Excessive Travel; or (vi) any material breach of this Agreement by the
Employer not cured (to the extent cure is reasonably possible) within twenty
(20) days after written notice of such breach is given by Executive to Employer.
For purposes of clause (ii) above, “Specified Employer Functions” means the
Employer’s accounts receivable / accounts payable, information technology,
finance / treasury, human resources, facility management, and warehousing
functions.
          F. On the date the Executive terminates his employment for any reason,
other than a reason otherwise set forth in Paragraph 6E.
     7. Compensation Upon Termination.
          A. If the Executive’s employment is terminated pursuant to
Paragraph 6A, 6B, 6C or 6F, the Executive shall be entitled to his salary
through his final day of active employment, any unreimbursed expenses and any
accrued but unused vacation pay. The Executive also shall be entitled to any
benefits mandated under the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA) or required under the terms of any death, insurance or retirement
plan, program or agreement provided by the Employer and to which the Executive
is a party or in which the Executive is a participant, including, but not
limited to, any short-term or long-term disability plan or program, if
applicable.
          B. Except as otherwise provided in this Paragraph 7B, if the
Executive’s employment is terminated pursuant to Paragraph 6D or 6E, the
Executive shall be entitled to: (i) his salary through his final date of active
employment, any unreimbursed expenses and any accrued but unused vacation pay;
and (ii) as severance, twelve (12) months of (a) Base Salary continuation,
payable at the regular payroll periods of Employer and (b) continuation of those
benefits provided in Paragraph 4D(i). As a condition to receiving such severance
amount, the Executive must execute a release in the form attached hereto as
Exhibit B within twenty-one (21) days after the date of termination. The
Executive will not have the obligation to mitigate damages by using diligent
efforts to seek comparable or other employment in the event of such termination
and, in the event the Executive does obtain comparable or other employment, such
employment shall not affect or alter the payment of any amounts payable to the
Executive pursuant to this Paragraph 7(B) or the Executive’s right thereto.
Additionally, the Executive shall be entitled to any benefits mandated under
COBRA or required under the terms of any death, insurance or retirement plan,
program, or agreement provided by the Employer and to which the Executive is a
party or in which the Executive is a participant.
          C. Payments and benefits under this Paragraph 7 shall be paid or
provided only at the time of a termination of Executive’s employment that
constitutes a “separation from service” within the meaning of Section 409A of
the Code and the regulations and guidance promulgated thereunder. Further, if
the Executive is a “specified employee” as such term is defined under
Section 409A of the Code and the regulations and guidance promulgated
thereunder, any payments described in Paragraph 7B shall be delayed for a period
of six (6) months following the Executive’s separation of employment to the
extent and up to an amount necessary to ensure such payments are not subject to
the penalties and interest under Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



     8. Protective Covenants. The Executive acknowledges and agrees that solely
by virtue of his employment by, and relationship with, the Employer, he has
acquired and will acquire “Confidential Information”, as hereinafter defined, as
well as special knowledge of the Employer’s relationships with its customers and
suppliers, and that, but for his association with the Employer, the Executive
would not or will not have had access to said Confidential Information or
knowledge of said relationships. The Executive further acknowledges and agrees
(i) that the Employer has long term, near-permanent relationships with its
customers and suppliers, and that those relationships were developed at great
expense and difficulty to the Employer over several years of close and
continuing involvement; (ii) that the Employer’s relationships with its
customers and suppliers are and will continue to be valuable, special and unique
assets of the Employer and that the identity, business needs and methods of
conducting business of, or relating to, each of its customers and suppliers is
kept under tight security with the Employer and cannot be readily ascertained
from publicly available materials or from materials available to the Employer’s
competitors; and (iii) that the Employer has the following protectible interests
that are critical to its competitive advantage in the industry and would be of
demonstrable value in the hands of a competitor: pricing information and
strategy, cost data, product specifications, product development and
obsolescence policies and time table. In return for the consideration described
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and as a condition precedent to the
Employer entering into this Agreement, and as an inducement to the Employer to
do so, the Executive hereby represents, warrants, and covenants as follows:
          A. The Executive has executed and delivered this Agreement as his free
and voluntary act, after having determined that the provisions contained herein
are of a material benefit to him, and that the duties and obligations imposed on
him hereunder are fair and reasonable and will not prevent him from earning a
comparable livelihood following the termination of his employment with the
Employer.
          B. The Executive has read and fully understands the terms and
conditions set forth herein, has had time to reflect on and consider the
benefits and consequences of entering into this Agreement, and has had the
opportunity to review the terms hereof with an attorney or other representative,
if he so chooses.
          C. The execution and delivery of this Agreement by the Executive does
not conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound. In addition, the Executive has
informed the Employer of, and provided the Employer with copies of, any
non-competition, confidentiality, work-for-hire or similar agreements to which
the Executive is subject or bound.
          D. The Executive agrees that, during the Executive’s employment by
Employer hereunder and for a period of one (1) year after the termination
thereof, for any reason whatsoever or for no reason and whether such termination
was voluntary or involuntary by Executive, the Executive will not (except on
behalf of LBI and L&J until December 31, 2008, in accordance with Paragraph 2)
anywhere in the United States of America:

7



--------------------------------------------------------------------------------



 



               (i) directly or indirectly, contact, solicit or accept if offered
to the Executive, or direct any person, firm, corporation, association or other
entity to contact, solicit or accept if offered to it, any of the Employer’s
customers, prospective customers, or suppliers (as hereinafter defined) for the
purpose of providing any products and/or services that are the same as or
similar to the products and services provided by the Employer to its customers
while Executive was an employee of Employer hereunder;
               (ii) solicit or accept if offered to him, with or without
solicitation, on his own behalf or on behalf of any other person, the services
of any person who is a then current employee of the Employer (or was an employee
of the Employer during the year preceding such solicitation), nor solicit
(excluding Joseph Bivona) any of the Employer’s then current employees (or an
individual who was employed by or engaged by the Employer during the year
preceding such solicitation) to terminate employment or an engagement with the
Employer, nor agree to hire (excluding Joseph Bivona) any then current employee
(or an individual who was an employee of the Employer during the year preceding
such hire) of the Employer into employment with himself or any company,
individual or other entity;
               (iii) directly or indirectly, for his own account or on behalf of
others, engage in any business activity that manufactures, distributes or sells
any products and/or services that are the same as or similar to the products and
services provided by the Employer to its customers during the term hereof, or
seek to purchase products, goods or services from any person, firm or other
business enterprise providing such products, goods or services to the Employer
during the term hereof, or seek to cause any such supplier of products, goods
and/or services to Employer to refrain from providing such products, goods, or
services to the Employer. Executive agrees that during the Executive’s
employment by Employer hereunder, Executive will not (except on behalf of LBI
and L&J until December 31, 2008, in accordance with Paragraph 2):
(a) directly or indirectly, whether as an investor (excluding investments
representing less than five percent (5%) of the common stock of a public
company), lender, owner, stockholder, officer, director, consultant, employee,
agent, salesperson or in any other capacity, whether part-time or full-time,
become associated with any business involved in the design, manufacture,
marketing, or servicing of products then constituting ten percent (10%) or more
of the annual revenues of the Employer or its affiliates; or
(b) act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Employer’s or its affiliates’ customers, prospective customers, or suppliers (as
hereinafter defined), with respect to or in any way with regard to any aspect of
the Employer’s or its affiliates’ business and/or any other business activities
in which the Employer or its affiliates’ engages during the term hereof.

8



--------------------------------------------------------------------------------



 



          E. The Executive acknowledges and agrees that the scope described in
this Paragraph 8 is necessary and reasonable in order to protect the Employer in
the conduct of its business and that, if the Executive becomes employed by
another employer, he shall be required to disclose the existence of this
Paragraph 8 to such employer.
          F. For purposes of this Paragraph 8, “customer” shall be defined as
any person, firm, corporation, association, or entity that purchased any type of
product and/or service from the Employer or is or was doing business with the
Employer within the twelve (12) month period immediately preceding termination
of the Executive’s employment by Employer hereunder. For purposes of this
Paragraph 8, “prospective customer” shall be defined as any person, firm,
corporation, association, or entity to whom a proposal was made on behalf of
Employer or which was contacted or solicited by Employer within the twelve
(12) month period immediately preceding termination of the Executive’s
employment for the purpose of having such persons, firms, corporations,
associations, or entities become a customer of the Employer. For purposes of
this Paragraph 8, “supplier” shall be defined as any person, firm, corporation,
association, or entity who is or was doing business with the Employer or who was
contacted or solicited by the Employer (whether directly or indirectly) or who
contacted or solicited the Employer (whether directly or indirectly) within the
twelve (12) month period immediately preceding termination of the Executive’s
employment hereunder.
          G. The Executive agrees that both during his employment and thereafter
the Executive will not, for any reason (other than for the benefit of the
Employer), use for himself or disclose to any person not employed by the
Employer any “Confidential Information” of the Employer acquired by the
Executive during his employment by the Employer. The Executive further agrees to
use Confidential Information solely for the purpose of performing duties with,
or for, the Employer and further agrees not to use Confidential Information for
his own private use or commercial purposes or in any way materially detrimental
to the Employer. The Executive agrees that “Confidential Information” includes
but is not limited to: (i) any confidential or proprietary information regarding
or any financial, engineering, business, planning, operations, services,
potential services, products, potential products, technical information and/or
know-how, organization charts, formulas, business plans, production, purchasing,
marketing, pricing, sales, profit, personnel, customer, broker, supplier, or
other lists or information of the Employer; (ii) any confidential or proprietary
papers, data, records, processes, methods, techniques, systems, models, samples,
devices, equipment, compilations, invoices, customer lists, or documents of the
Employer or of any customer of the Employer which Executive knows or has reason
to believe is intended by the customer to be kept confidential ; and (iii) any
other information, written, oral, or electronic, whether existing now or at some
time in the future, whether pertaining to current or future developments, and
whether previously accessed during the Executive’s employment with the Employer
or to be accessed during his future employment with the Employer, which pertains
to the Employer’s affairs or interests or with whom or how the Employer does
business. The Employer acknowledges and agrees that Confidential Information
does not include (a) information properly in the public domain, (b) information
in the Executive’s possession prior to the date of his original employment with
the Employer, (c) information subsequently made available to Executive by an
independent third party provided such third party has a lawful right to make
such disclosure, (d) information independently developed or acquired by the
Executive without violating any

9



--------------------------------------------------------------------------------



 



obligations under this Agreement, or (e) information required by law or judicial
decree to be disclosed.
          H. During and after Executive’s employment hereunder, the Executive
will not remove from the Employer’s premises any documents, records, files,
notebooks, correspondence, reports, video or audio recordings, computer
printouts, computer programs, computer software, price lists, microfilm,
drawings or other similar documents containing Confidential Information,
including copies thereof, whether prepared by him or others, except in
accordance with the performance of this Agreement or his duties as an employee
of Employer, and in such cases, will promptly return such items to the Employer.
Upon termination of his employment with the Employer, all such items including
summaries or copies thereof, then in the Executive’s possession, shall be
returned to the Employer immediately.
          I. The Executive recognizes and agrees that all inventions,
conceptions, patents, copyrights, copyright designs, trade secrets, trademarks,
processes, discoveries, improvements, enhancements, software, source code,
catalogues, prints, business applications and other developments or improvements
and all other intellectual property and proprietary rights and any derivative
work based thereon (the “Inventions”) made, conceived or completed by the
Executive, alone or with others, during the term of his employment, whether or
not during working hours, that are within the scope of the Employer’s business
operations or that relate to any of the Employer’s work or projects are the sole
and exclusive property of the Employer. The Executive further agrees that (i) he
will promptly disclose all Inventions (which pursuant to this Paragraph 8J are
the sole and exclusive property of the Employer) to the Employer and hereby
assigns to the Employer all present and future rights he has or may have in
those Inventions, including without limitation those relating to patent,
copyright, trademark or trade secrets; and (ii) all Inventions (which pursuant
to this Paragraph 8J are the sole and exclusive property of the Employer)
eligible under the copyright laws are “work made for hire.” At the request of
the Employer and at Employer’s sole cost and expense, the Executive will do all
things deemed by the Employer to be reasonably necessary to perfect title to the
Inventions (which pursuant to this Paragraph 8J are the sole and exclusive
property of the Employer) in the Employer and to assist in obtaining for the
Employer such patents, copyrights or other protection as may be provided under
law and desired by the Employer, including but not limited to executing and
signing any and all relevant applications, assignments or other instruments.
Notwithstanding the foregoing, the Employer hereby notifies the Executive that
the provisions of this Paragraph 8 shall not apply to any Inventions for which
no equipment, supplies, facility or trade secret information of the Employer was
used and which were developed entirely on the Executive’s own time, unless
(a) the Invention relates (I) to the business of the Employer, or (II) to actual
or demonstrably anticipated research or development of the Employer, or (b) the
Invention results from any work performed by the Executive for the Employer.
          J. The Executive acknowledges and agrees that all customer lists,
supplier lists, and customer and supplier information, including, without
limitation, addresses and telephone numbers, are and shall remain the exclusive
property of the Employer, regardless of whether such information was developed,
purchased, acquired, or otherwise obtained by the Employer or the Executive. The
Executive agrees to furnish to the Employer on demand at any time during the
term of this Agreement, and upon termination of this Agreement, a complete list

10



--------------------------------------------------------------------------------



 



of the correct names and places of business and telephone numbers of all of its
customers served by him. The Executive further agrees, on demand, to immediately
notify the Employer of the name and address of any new customer, and report all
changes of a location of old customers, so that upon the termination of this
Agreement, the Employer will have a complete list of the correct names and
addresses of all of its customers with which the Executive has had dealings. The
Executive also agrees to furnish to the Employer on demand at any time during
the term of this Agreement, and upon the termination of this Agreement, copies
of any other records, notes, computer printouts, computer programs, computer
software, price lists, microfilm, or any other documents related to the
Employer’s business. The Executive recognizes and agrees that he has no
expectation of privacy with respect to the Employer’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that the
Executive’s activity and any files or messages on or using any of those systems
may be monitored at any time without notice.
          K. The Executive acknowledges that he may become aware of “material”
nonpublic information relating to customers whose stock is publicly traded. The
Executive acknowledges that he is prohibited by law as well as by Employer
policy from trading in the shares of such customers while in possession of such
information or directly or indirectly disclosing such information to any other
persons so that they may trade in these shares. For purposes of this
Paragraph 8.K, “material” information may include any information, positive or
negative, which might be of significance to an investor in determining whether
to purchase, sell or hold the stock of publicly traded customers. Information
may be significant for this purpose even if it would not alone determine the
investor’s decision. Examples include a potential business acquisition, internal
financial information that departs in any way from what the market would expect,
the acquisition or loss of a major contract, or an important financing
transaction.
          L. The Employer does not wish to incorporate any unlicensed or
unauthorized material into its products or services or those of its
subsidiaries. Therefore, the Executive agrees that he will not knowingly
disclose to the Employer, use in the Employer’s business, or cause the Employer
to use, any information or material which is confidential or proprietary to any
third party including, but not limited to, any former employer, competitor or
client, unless the Employer has a right to receive and use such information. The
Executive will not incorporate into his work any material which is subject to
the copyrights of any third party unless the Employer has a written agreement
with such third party or otherwise has the right to receive and use such
information.
          M. It is agreed that any breach or anticipated or threatened breach of
any of the Executive’s covenants contained in this Paragraph 8 will result in
irreparable harm and continuing damages to the Employer and its business and
that the Employer’s remedy at law for any such breach or anticipated or
threatened breach will be inadequate and, accordingly, in addition to any and
all other remedies that may be available to the Employer at law or in equity in
such event, any court of competent jurisdiction may issue a decree of specific
performance or issue a temporary and permanent injunction, without the necessity
of the Employer posting bond or furnishing other security and without proving
special damages or irreparable injury, enjoining and restricting the breach, or
threatened breach, of any such covenant, including, but not limited to, any
injunction restraining the Executive from disclosing, in whole or part, any
Confidential Information. The Executive acknowledges the truthfulness of all
factual statements in this

11



--------------------------------------------------------------------------------



 



Agreement and agrees that he is estopped from and will not make any factual
statement in any proceeding that is contrary to this Agreement or any part
thereof.
          N. Notwithstanding anything to the contrary contained herein, nothing
in this Paragraph 8 shall be deemed to prohibit, restrict or otherwise limit
(i) the Executive’s provision of services to LBI and L&J until December 31, 2008
in accordance with Paragraph 2, or (ii) the operations or business of L&J or LBI
Distributors by any person other than Executive, including, without limitation,
Joseph Bivona.
     9. Notices. Any and all notices required in connection with this Agreement
shall be deemed adequately given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, (b) sent
by facsimile (if a facsimile number is furnished), provided a hard copy is
mailed on that date to the party for whom such notices are intended, or (c) sent
by other means at least as fast and reliable as first class mail. A written
notice shall be deemed to have been given to the recipient party on the earlier
of (a) the date it shall be delivered to the address required by this Agreement;
(b) the date delivery shall have been refused at the address required by this
Agreement; (c) with respect to notices sent by mail or overnight courier, the
date as of which the Postal Service or overnight courier, as the case may be,
shall have indicated such notice to be undeliverable at the address required by
this Agreement; or (d) with respect to a facsimile, the date on which the
facsimile is sent and receipt of which is confirmed. Any and all notices
referred to in this Agreement, or which either party desires to give to the
other, shall be addressed to his residence in the case of the Executive, or to
its principal office in the case of the Employer.
     10. Waiver of Breach. A waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver or estoppel of any subsequent breach by such party. No waiver shall be
valid unless in writing and signed by an officer of the Employer expressly
authorized by Employer’s Board of Directors or by the Executive, as applicable.
     11. Assignment. The Executive acknowledges that the services to be rendered
by him are unique and personal. Accordingly, the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
The rights and obligations of the Employer under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Employer.
     12. Entire Agreement. This Agreement sets forth the entire and final
agreement and understanding of the parties and contains all of the agreements
made between the parties with respect to the subject matter hereof. This
Agreement supersedes any and all other agreements, either oral or in writing,
between the parties hereto, with respect to the subject matter hereof. No change
or modification of this Agreement shall be valid unless in writing and signed by
the Employer and the Executive.
     13. Severability. If any provision of this Agreement shall be found invalid
or unenforceable for any reason, in whole or in part, then such provision shall
be deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this

12



--------------------------------------------------------------------------------



 



Agreement shall be construed and enforced to the maximum extent permitted by
law, as if such provision had been originally incorporated herein as so
modified, restricted, or reformulated or as if such provision had not been
originally incorporated herein, as the case may be. The parties further agree to
seek a lawful substitute for any provision found to be unlawful; provided, that,
if the parties are unable to agree upon a lawful substitute, the parties desire
and request that a court or other authority called upon to decide the
enforceability of this Agreement modify those restrictions in this Agreement
that, once modified, will result in an agreement that is enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.
     14. Headings. The headings in this Agreement are inserted for convenience
only and are not to be considered a construction of the provisions hereof.
     15. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.
     16. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.
     17. Governing Law; Jurisdiction.
          A. This Agreement shall be governed by, and construed and interpreted
in accordance with its express terms, and otherwise in accordance with the laws
of the State of New Jersey, without regard to conflicts of laws principles.
          B. Any claim or dispute arising out of or relating to this Agreement,
or the breach, termination or validity of this Agreement, or the Executive’s
employment with the Employer or the termination thereof (a “Dispute”) shall be
submitted for de novo review in arbitration in accordance with the procedures
set forth in this Paragraph 17B. A party that wishes to initiate the arbitration
of a Dispute (the “Initiating Party”) shall give notice of its demand for
arbitration to the other party; that notice must include a description of the
Dispute in reasonable detail and a specific description of the relief sought by
the Initiating Party, including a proposed form of award by the arbitrator.
Within fifteen (15) business days after that notice is given, the other party or
parties (each, a “Responding Party”) shall give notice to the Initiating Party
including a statement as to whether it wishes to submit to the arbitration a
Dispute that varies from, or is in addition to, the Dispute described in the
Initiating Party’s notice and a specific description of the relief sought by the
Responding Party, including a proposed form of award by the arbitrator. If a
Responding Party’s notice describes a Dispute that varies from, or is in
addition to, the Dispute described in the Initiating Party’s notice, the
Initiating Party may, by notice to the Responding Party within ten (10) business
days after the Responding Party’s notice is given, modify the description of its
requested relief, including the proposed form of award by the arbitrator, to
take account of the Dispute as described in the Responding Party’s notice. The
arbitration shall be conducted in Newark, New Jersey before a single arbitrator
in accordance with the rules of the American Arbitration Association, provided
that Employer shall pay all filing, hearing and arbitrator(s) fees and the other
charges imposed by the American Arbitration Association. The arbitrator shall
have the authority to award attorneys fees and costs to a party

13



--------------------------------------------------------------------------------



 



if the arbitrator determines that the positions asserted by the party against
whom such attorneys fees and costs are awarded, lacked a reasonable basis.
     IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.

          EMPLOYER:

LaJobi, Inc.
    By:   /s/ Charles Ginn       Name:   Charles Ginn      Title:   CFO and
Secretary     

          EXECUTIVE:
    /s/ Lawrence Bivona     Lawrence Bivona         

14